EXHIBIT 10.13

 

ENZON PHARMACEUTICALS, INC.

2013 Outside Director Compensation Plan

 

 

Annual Retainers:

 

On an annual basis, outside directors will receive:

 

·a cash retainer of $30,000;

 

·an additional cash retainer of $18,000 for service as chair of the Audit and
Finance Committee:

 

·an additional cash retainer of $8,000 for service as chair of any other
committee of the board;

 

·an additional cash retainer of $8,000 for service as a member of the Audit and
Finance Committee; and

 

·an additional cash retainer of $4,000 for service as a member of any other
committee of the board.

 

The cash elements above are to be paid quarterly at the end of each quarter,
beginning with the first quarter of calendar 2013.

 



Annual Equity Grants:

 

On an annual basis, outside directors will receive:

 

·a grant of stock options on the first trading day of the calendar year with a
value of $25,000 (the “Annual Option Grant”). The number of options in the
Annual Option Grant will be based on a Black-Scholes value and will be at an
exercise price equal to the closing price of our Common Stock on the Nasdaq
Global Market on the date of the grant. The Annual option Grant vests in one
tranche on the first anniversary of the date of the grant if the recipient
director remains on our board on that date. Once vested, options granted
pursuant to the Annual Option Grant expire on the 10th anniversary of the date
of the grant: and





 

 

 

 

·a grant of restricted stock units on the first trading day after June 30 of
each calendar year with a value of $50,000 (the “Annual Restricted Stock
Grant”). The number of shares issued in the Annual Restricted Stock Grant will
be equal to $50,000 divided by the closing price of our Common Stock on the
Nasdaq Global Market on the date of the grant. The shares covered by the Annual
Restricted Stock Grant vest in the three equal tranches on each of the first
three anniversaries of the date of the grant if the recipient director remains
on our board on each such date.

 

These grants are made under the 2001 Incentive Stock Plan and any subsequent
plan approved by the shareholders.

 

Welcome Grant:

 

·Upon being initially elected to the board, a new elected director will receive
a “welcome grant” of stock options with a Black-Scholes value of $25,000 (the
exercise price of which will be equal to the closing price of our Common Stock
on the Nasdaq Global Market on the date of the grant) and a grant of restricted
stock units with a value of $50,000 (the number of shares covered by such grant
being equal to $50,000 divided by the closing price of our Common Stock on the
Nasdaq Global Market on the date of the grant). The options and restricted stock
units included in the Welcome Grant vest in three equal tranches on each of the
first three anniversaries of the date of grant, if the recipient director
remains on the Board on each such date.

 

Non-Executive Chairperson & Non-Executive Vice-Chairperson:

 

·If the Chairperson of the Board is a non-executive of the Company, such
Non-Executive Chairperson of the Board receives double the Annual Equity Grants,
as well as double the amounts in the “Welcome Grant”.

·If the Vice-Chairperson is a non-executive of the Company, such Non-Executive
Chairperson of the Board receives 1.75 times the Annual Equity Grants, as well
as 1.75 times the amounts in the “Welcome Grant.”

 

Directors’ Stock Ownership Program

 

·The 2007 directors’ stock ownership program requires each of the outside
directors to own shares of Common Stock with a market value of five times their
annual board retainer, within five years after the director first joins the
Board. For the purposes of these guidelines the following will be counted in
determining stock ownership; 1) shares purchased on the open market, 2) shares
owned jointly with or separately by spouse and/or children, 3) shares obtained
through stock option exercise, 4) restricted stock or restricted stock units,
and 5) vested and “in the money” unexercised options, provided that these shares
may not exceed 50% of the requirement total.



 





 

